DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 13, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226042 to Fletcher; in view of US 2019/0279585 to Suzuki et al.; further in view of US 2016/0140935 to Hwang et al.

As per claim 1, Fletcher teaches an electronic display comprising: 
an active array (Fig. 3, 205) comprising a plurality of pixel circuitries (Fig. 2, 206/208); 
a first plurality of source drivers (Fig. 3, 302/306) configured to be coupled to the plurality of pixel circuitries via data lines (Fig. 2, signal lines 202 coupled to first subset); 
test circuitry (paragraph 19, “failure of the driver circuit 210, driver electronics 212, and/or power supply 214”; paragraph 37, “The fault may be detected by the control circuits 224/228”) configured to identify a defective source driver from among the first plurality of source drivers.
Fletcher does not explicitly teach a test bus configured to be coupled to the first plurality of source drivers via a plurality of switches,  the test circuitry coupled to the test bus, wherein the test circuitry is configured to identify a defective pixel circuitry from among the plurality of pixel circuitries, or a defective first data line from among the first data lines.
Suzuki et al. teach a test bus (Fig. 14, 104 and 204) configured to be coupled to the first plurality of source drivers via a plurality of switches (Fig. 12, SW), the test circuitry coupled to the test bus (Fig. 14, 105/106/205/206), wherein the test circuitry is configured to identify a defective pixel circuitry from among the plurality of pixel circuitries, or a defective data line from among the data lines (paragraphs 7 and 8).
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher, by including a test bus configured to be coupled to the first plurality of source drivers via a plurality of switches, the test circuitry coupled to the test bus, wherein the test circuitry is configured to identify a defective pixel circuitry from among the plurality of pixel circuitries, or a defective first data line from among the first data lines, such as taught by Suzuki et al., for the purpose of detecting display faults.
Fletcher and Suzuki et al. do not teach the first plurality of data drivers coupled to a first subset of the data lines.
Hwang et al. teach the first plurality of data drivers coupled to a first subset of the data lines (Fig. 1, 310).
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher and Suzuki, so that the first plurality of data drivers are coupled to a first subset of the data lines, such as taught by Hwang et al., for the purpose of improving display reliability.

As per claim 3, Fletcher, Suzuki and Hwang et al. teach the electronic display of claim 1, comprising: a plurality of gate drivers (Fletcher, Fig. 3) coupled to the plurality of pixel circuitries via third data lines (Hwang, Fig. 1, second group of lines of second data driver 310), wherein the test circuitry is configured to detect a defective gate driver (Fletcher, paragraph 37) from among the plurality of gate drivers or a defective third data line from among the third data lines.

As per claim 4, Fletcher, Suzuki and Hwang et al. teach the electronic display of claim 1, comprising a second plurality of source drivers configured to be coupled to a second subset of the plurality of pixel circuitries via second data lines (Hwang, Fig. 1, second group drivers 310), wherein the test bus is coupled to the second plurality of source drivers (Suzuki, Fig. 14, the test bus is coupled to all source lines).

	As per claim 6, Fletcher, Suzuki and Hwang et al. teach the electronic display of claim 4, wherein the active array, the first plurality of source drivers, the second plurality of source drivers, the test bus, and the test circuitry are disposed in a single integrated circuit (Suzuki, paragraph 29, “driver integrated circuits (ICs) (a source driver and a gate driver) are mounted”; paragraph 44, “At least one of first determination circuit 114 and first expected value comparison circuit 115 may be embedded in gate driver 16”; paragraph 51, “At least one of second determination circuit 105 and second expected value comparison circuit 106 may be embedded in source driver 15”).

As per claim 13, Fletcher and Suzuki et al. teach the electronic device of claim 8, comprising: a second plurality of switches (Fletcher, Fig. 3, 310/318) configured to couple a source driver to data lines, wherein the data lines are coupled to the pixel circuitries.
Fletcher and Suzuki et al. do not teach wherein the second plurality of switches couple a plurality of data drivers.
Hwang et al. teach wherein the second plurality of switches couple a plurality of data drivers (Fig. 1, 310, applying the teaching of Hwang to the disclosure of Fletcher and Suzuki would result in a plurality of drivers 310 connected to switches 310/318 of Fletcher).
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher and Suzuki, so that the second plurality of switches couple a plurality of data drivers, such as taught by Hwang et al., for the purpose of improving display reliability.

	As per claim 14, Fletcher, Suzuki and Hwang et al. teach the electronic device of claim 13, wherein the second plurality of switches is closed during a testing operation of the plurality of source drivers (Fletcher, paragraph 24, “when the driver circuit 210 (and related electronics) are providing the avionics display full screen on the LCD 102 by driving the source signal lines 202 and gate signal lines 204 … If the system detects a failure of the driver circuit 210”, it is implicitly disclosed that the second switches are closed while the plurality of source drivers are in operation).

As per claim 15, Fletcher teaches an electronic display comprising: 
an active array (Fig. 3, 205) comprising a plurality of pixel circuitries (Fig. 2, 206/208); 
a first plurality of source drivers (Fig. 3, 302/306) configured to be coupled to the plurality of pixel circuitries via data lines (Fig. 2, signal lines 202 coupled to first subset); 
test circuitry (paragraph 19, “failure of the driver circuit 210, driver electronics 212, and/or power supply 214”; paragraph 37, “The fault may be detected by the control circuits 224/228”) configured to identify a defective source driver from among the first plurality of source drivers,
a second plurality of switches configured to couple the first plurality of source drivers to the pixel circuitries via first data lines (Fig. 3, 310/318)
Fletcher does not explicitly teach a test bus, the test circuitry coupled to the test bus, wherein the test circuitry is configured to identify a defective pixel circuitry from among the plurality of pixel circuitries, or a defective first data line from among the first data lines and a plurality of switches configured to couple the first plurality of source drivers to the test bus.
Suzuki et al. teach a test bus (Fig. 14, 104 and 204), the test circuitry coupled to the test bus (Fig. 14, 105/106/205/206), wherein the test circuitry is configured to identify a defective pixel circuitry from among the plurality of pixel circuitries, or a defective first data line from among the first data lines (paragraphs 7 and 8), a plurality of switches (Fig. 12, SW) configured to couple the first plurality of source drivers to the test bus.
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher, by including a test bus, the test circuitry coupled to the test bus, wherein the test circuitry is configured to identify a defective pixel circuitry from among the plurality of pixel circuitries, or a defective first data line from among the first data lines and a plurality of switches configured to couple the first plurality of source drivers to the test bus, such as taught by Suzuki et al., for the purpose of detecting display faults.
Fletcher and Suzuki et al. do not teach the first plurality of source drivers coupled to a first subset of the plurality of pixel circuitries, a second plurality of source drivers configured to be coupled to a second subset of the plurality of pixel circuitries, the test bus configured to be coupled to the second plurality of source drivers via the plurality of switches, a first plurality of switches configured to couple the first plurality of source drivers to the test bus, a third plurality of switches configured to couple the second plurality of source drivers to the test bus; a fourth plurality of switches configured to couple the second plurality of source drivers to the pixel circuitries via second data lines, the test circuitry configured to identify a defective source driver of the second plurality of source drivers, or a defective second data line of the second data lines.
Hwang et al. teach the first plurality of source drivers coupled to a first subset of the plurality of pixel circuitries (Fig. 1, each data driver comprises a plurality of source drivers 310, when applied to driver circuit 302 of Fletcher, a first subset of said drivers 310, would be coupled to a respective subset of the pixel circuitries in Fletcher and Suzuki), a second plurality of source drivers configured to be coupled to a second subset of the plurality of pixel circuitries (Fig. 1, each data driver comprises a plurality of source drivers 310, when applied to driver circuit 306 of Fletcher, a second subset of said drivers 310, would be coupled to a respective subset of the pixel circuitries in Fletcher and Suzuki), the test bus configured to be coupled to the second plurality of source drivers via the plurality of switches (Fig. 1, each of the plurality of drivers 310 would be coupled to the test bus in Fig. 14 of Suzuki), a first plurality of switches configured to couple the first plurality of source drivers to the test bus (Fig. 1, each of the plurality of drivers 310 would be coupled to the switches SW in Fig. 14 of Suzuki, a first subset of switches SW connected to a driver 310 will be construed as the claimed first plurality of switches), a third plurality of switches configured to couple the second plurality of source drivers to the test bus (Fig. 1, each of the plurality of drivers 310 would be coupled to the switches SW in Fig. 14 of Suzuki, a second subset of switches SW connected to a driver 310 will be construed as the claimed third plurality of switches); a fourth plurality of switches configured to couple the second plurality of source drivers to the pixel circuitries via second data lines (Fig. 1, each of the plurality of drivers 310 would be coupled to pixel circuitries with switches analogous to 310/318 in Fig. 3 of Fletcher, a subset of switches 310/318 connected to a driver 310 will be construed as the claimed third plurality of switches), the test circuitry configured to identify a defective source driver of the second plurality of source drivers (Fig. 1, each of drivers 310 would be identified as per the disclosure in paragraphs 19 and 37 of Fletcher), or a defective second data line of the second data lines.
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher and Suzuki, so that the first plurality of source drivers are coupled to a first subset of the plurality of pixel circuitries, a second plurality of source drivers is configured to be coupled to a second subset of the plurality of pixel circuitries, the test bus is configured to be coupled to the second plurality of source drivers via the plurality of switches, a first plurality of switches configured to couple the first plurality of source drivers to the test bus, a third plurality of switches is configured to couple the second plurality of source drivers to the test bus; a fourth plurality of switches is configured to couple the second plurality of source drivers to the pixel circuitries via second data lines, the test circuitry is configured to identify a defective source driver of the second plurality of source drivers, or a defective second data line of the second data lines, such as taught by Hwang et al., for the purpose of improving display reliability.

As per claim 20, Fletcher, Suzuki and Hwang et al. teach the electronic display of claim 15, wherein the active array, the first plurality of source drivers, the second plurality of source drivers, the test bus, the first plurality of switches, the second plurality of switches, the third plurality of switches, the fourth plurality of switches, and the test circuitry are disposed in a single integrated circuit (Suzuki, paragraph 29, “driver integrated circuits (ICs) (a source driver and a gate driver) are mounted”; paragraph 44, “At least one of first determination circuit 114 and first expected value comparison circuit 115 may be embedded in gate driver 16”; paragraph 51, “At least one of second determination circuit 105 and second expected value comparison circuit 106 may be embedded in source driver 15”).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226042 to Fletcher; in view of US 2019/0279585 to Suzuki et al.; in view of US 2016/0140935 to Hwang et al.; further in view of US 6,816,143 to Lambert.

As per claim 2, Fletcher, Suzuki and Hwang et al. teach the electronic display of claim 1.
Fletcher, Suzuki and Hwang et al. do not teach wherein the test circuitry is configured to sense a voltage from the first plurality of source drivers to the plurality of pixel circuitries.
Lambert teaches wherein the test circuitry is configured to sense a voltage from the first plurality of source drivers to the plurality of pixel circuitries (Fig. 2, column 4, lines 35-53; column 8, lines 1-27).
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher, Suzuki and Hwang et al., so that the test circuitry is configured to sense a voltage from the first plurality of source drivers to the plurality of pixel circuitries, such as taught by Lambert, for the purpose of reducing manufacturing repair costs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226042 to Fletcher; in view of US 2019/0279585 to Suzuki et al.; further in view of US 2016/0140935 to Hwang et al.; further in view of US 2021/0241682 to Jung et al.

As per claim 7, Fletcher, Suzuki and Hwang et al. teach the electronic display of claim 1.
Fletcher, Suzuki and Hwang et al. do not explicitly teach wherein the active array does not include light emitting diodes (LEDs) during a testing procedure.
Jung et al. teach wherein the active array does not include light emitting diodes (LEDs) during a testing procedure (paragraph 112).
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher, Suzuki and Hwang et al., so that the active array does not include light emitting diodes (LEDs) during a testing procedure, such as taught by Jung et al., for the purpose of improving manufacturing yield.

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226042 to Fletcher; in view of US 2019/0279585 to Suzuki et al..

As per claim 8, Fletcher teaches an electronic display comprising a display comprising: 
an active array (Fig. 3, 205) comprising a plurality of pixel circuitries (Fig. 2, 206/208); 
a plurality of source drivers (Fig. 3, 302/306) coupled to the plurality of pixel circuitries via data lines (Fig. 2, signal lines 202 coupled to first subset); 
test circuitry (paragraph 19, “failure of the driver circuit 210, driver electronics 212, and/or power supply 214”; paragraph 37, “The fault may be detected by the control circuits 224/228”) configured to identify a defective source driver from among the first plurality of source drivers.
Fletcher does not explicitly teach a test bus configured to be coupled to the plurality of source drivers via a plurality of switches, the test circuitry coupled to the test bus, wherein the test circuitry is configured to identify a defective pixel circuitry of the plurality of pixel circuitries, or a defective data line of the data lines.
Suzuki et al. teach a test bus (Fig. 14, 104 and 204) configured to be coupled to the plurality of source drivers via a first plurality of switches (Fig. 12, SW), the test circuitry coupled to the test bus (Fig. 14, 105/106/205/206), wherein the test circuitry is configured to identify a defective pixel circuitry of the plurality of pixel circuitries, or a defective data line of the data lines (paragraphs 7 and 8).
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher, by including a test bus configured to be coupled to the plurality of source drivers via a plurality of switches, the test circuitry coupled to the test bus, wherein the test circuitry is configured to identify a defective pixel circuitry of the plurality of pixel circuitries, or a defective data line of the data lines, such as taught by Suzuki et al., for the purpose of detecting display faults.

As per claim 10, Fletcher and Suzuki et al. teach the electronic display of claim 8, comprising: a plurality of gate drivers (Fletcher, Fig. 3) coupled to the plurality of pixel circuitries, wherein the test circuitry is configured to detect a defective gate driver (Fletcher, paragraph 37) of the plurality of gate drivers or a defective source driver of the plurality of source drivers.

	As per claim 12, Fletcher and Suzuki et al. teach the electronic display of claim 8, wherein the active array, the plurality of source drivers, the test bus, and the test circuitry are disposed in a single integrated circuit (Suzuki, paragraph 29, “driver integrated circuits (ICs) (a source driver and a gate driver) are mounted”; paragraph 44, “At least one of first determination circuit 114 and first expected value comparison circuit 115 may be embedded in gate driver 16”; paragraph 51, “At least one of second determination circuit 105 and second expected value comparison circuit 106 may be embedded in source driver 15”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226042 to Fletcher; in view of US 2019/0279585 to Suzuki et al.; further in view of US 2021/0241682 to Jung et al.

As per claim 9, Fletcher and Suzuki et al. teach the electronic display of claim 8.
Fletcher and Suzuki et al. do not explicitly teach wherein the active array does not include light emitting diodes (LEDs) during a testing procedure.
Jung et al. teach wherein the active array does not include light emitting diodes (LEDs) during a testing procedure (paragraph 112).
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher and Suzuki et al., so that the active array does not include light emitting diodes (LEDs) during a testing procedure, such as taught by Jung et al., for the purpose of improving manufacturing yield.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226042 to Fletcher; in view of US 2019/0279585 to Suzuki et al.; further n view of US 6,816,143 to Lambert.

As per claim 11, Fletcher and Suzuki et al. teach the electronic display of claim 8.
Fletcher and Suzuki et al. do not teach wherein the test circuitry is configured to sense a voltage from the plurality of source drivers to the plurality of pixel circuitries.
Lambert teaches wherein the test circuitry is configured to sense a voltage from the plurality of source drivers to the plurality of pixel circuitries (Fig. 2, column 4, lines 35-53; column 8, lines 1-27).
It would have been obvious to one of ordinary skill in the art, to modify the device of Fletcher and Suzuki et al., so that the test circuitry is configured to sense a voltage from the plurality of source drivers to the plurality of pixel circuitries, such as taught by Lambert, for the purpose of reducing manufacturing repair costs.

Allowable Subject Matter

Claims 5 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694